DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and remarks filed on 8/24/2022 is acknowledged.  Claims 1 and 21-22 are amended.  Claims 6-9, 11, 20, and 23 are cancelled.  Claims 1-2, 10, 12-13, 16, 18-19, 21-22, and 29-31 are pending.

	Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/7/2022 is acknowledged.

Claims 12-13, 16, 18-19, and 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-2, 10, and 21-22 are currently under examination.

Nucleotide and/or Amino Acid Sequence Disclosures
The objection to the application for failing to comply with the requirements of 37 C.F.R. 1.821-1.825 is withdrawn in light of applicant’s amendment thereto.

Claim Objections Withdrawn
The objection to claims 20-22 because of informalities is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Withdrawn
The rejection of claims 6 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

The rejection of claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 22 of copending Application No. 16/010,051 (reference application) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-2, 8, and 20 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2, 12, and 23, respectively of copending Application No. 16/839,995 (reference application) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-2 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2 of copending Application No. 17/491,770 (reference application) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-2, 6-11, and 20-23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,702,558 is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 2, 6, 8, and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/010,051 (reference application) is withdrawn in light of applicant’s amendment thereto.

The rejection of claim 6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12, 14, and 23 of copending Application No. 16/839,995 (reference application) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-2, 6-11, and 20-23 on the ground of nonstatutory double patenting as being unpatentable over claims 23-26 and 29-33 of copending Application No. 16/890,552 (reference application) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 6, 8-9, and 20-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 17/491,770 (reference application) is withdrawn in light of applicant’s amendment thereto.

The provisional rejection of claims 6-9, 11, 20, and 23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 8-14, 18-20, and 22-25 of copending Application No. 16/121,903 is withdrawn.  The cancellation of the claims renders the rejection moot.

The rejection of claims 1-2, 6-11, and 20-23 pre-AIA  35 U.S.C. 102(g) as being anticipated by Munivar et al (WO2015/184134; IDS filed on 2/7/2022) is withdrawn in light of applicant’s amendment thereto.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The provisional rejection of claims 1-2, 10, and 20-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 8-14, 18-20, and 22-25 of copending Application No. 16/121,903 (reference application) is maintained for the reasons set forth in the previous office action. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to recombinant microorganisms capable of secreting a polypeptide, wherein the microorganism comprises an expression vector comprising a first coding sequence comprising a gene capable of expressing eh polypeptide and a second coding sequence comprising a gene capable of expressing a cell penetrating peptide.
The only difference between the instant claims and the copending claims is that the copending claims recited a specific form of filaggrin.  Therefore, the instant claims are anticipated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has not traversed this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth.  Claim 21 is dependent on claim 22 which is not a previous claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645